FULMER, Judge.
John Williams challenges the trial court’s order denying his motion filed pursuant to Florida Rule of Criminal Procedure 3.800(a). We affirm, without discussion, the trial court’s order as it relates to all but one of Williams’ claims.
In his motion Williams alleged that his sentence on count one of circuit court case number 95-1471 is illegal because he was not awarded credit for the time he previously served in prison on that case when he was sentenced to prison upon revocation of community control in a true split sentence. We reverse the trial court’s denial of this claim and remand with instructions to the trial court to award Williams credit for the time he spent in prison prior to the imposition of the eleven-year sentence on count one. See Williams v. State, 780 So.2d 244 (Fla. 2d DCA 2001) (citing Crews v. State, 779 So.2d 492 (Fla. 2d DCA 2000), for the proposition that, upon revocation of probation in a true split sentence, the trial court should sentence the defendant to no more than the full original sentence of incarceration with credit for time served in jail and prison).
Affirmed in part, reversed in part, and remanded.
WHATLEY and SALCINES, JJ., Concur.